Beck, J.
The record fails to show upon what the order for the change of venue complained of was based. Sundry affidavits appear in the record, but it is not disclosed by bill of exceptions or otherwise, whether the order was made upon them alone, or whether other matters were brought to the attention of the court, and upon which its action was based in the premises.
In this state of the record, we must presume in favor of the correctness of the action of the District Court. See Pheny v. Metcalf, 26 Iowa, 597. It is insisted by plaintiff that the change of venue was improperly allowed, because the parties, when the change of venue was ordered from Lucas county, verbally agreed that the cause should be tried in Decatur county, and affidavits in support and denial of such fact .appear in the record. But it is not disclosed that all the proof upon that subject, made to *19the District Court, is before us. We can not, therefore, review the action of the court upon the question so raised, if it be admitted to be a proper matter of review, and are required to presume that the District Court ruled correctly.
Affirmed.